         Case 2:20-cv-05312-CMR Document 27 Filed 04/06/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 WILMINGTON TRUST, NATIONAL
 ASSOCIATION, AS TRUSTEE
                 Plaintiff,
                                                          CIVIL ACTION NO. 20-5309
            v.
 SHREE SAI SIDDHI QUAKERTOWN,
 LLC
                 Defendant.
 WILMINGTON TRUST, NATIONAL
 ASSOCIATION, AS TRUSTEE
                 Plaintiff,
                                                          CIVIL ACTION NO. 20-5312
            v.
 SHREE SAI SIDDHI KING OF
 PRUSSIA, LLC
                        Defendant.
 WILMINGTON TRUST, NATIONAL
 ASSOCIATION, AS TRUSTEE
                 Plaintiff,
                                                          CIVIL ACTION NO. 20-5318
            v.
 SHREE SAI SIDDHI WYOMISSING,
 LLC,
                 Defendant.

                                              ORDER
       AND NOW, this 6th day of April 2021, it is hereby ORDERED that because they

involve common questions of law and fact, the above-captioned matters shall be

CONSOLIDATED, for pretrial purposes only, under the caption for Civil Action Number 20-

5309. The parties in all cases are directed to file any future pleadings, notices, or other matters of

record in the 20-5309 case only until further order of this Court.

       It is so ORDERED.
                                                           BY THE COURT:

                                                           /s/ Cynthia M. Rufe
                                                           _____________________
                                                           CYNTHIA M. RUFE, J.
